—Judgment, Supreme Court, New York County (William McCooe, J.), entered July 27, 1998, which denied petitioner’s application to annul respondent Department of Correction’s determination *9terminating petitioner as a probationary correction officer without a hearing, and dismissed the petition, unanimously affirmed, without costs.
Evidence in the record that petitioner twice violated respondent’s sick leave rules — by failing to report for a scheduled appointment with its Health Management Division while on medical monitored return status, and by failing to log in with the Health Management Division’s Sick Desk upon returning to his residence while on sick leave status— establishes that the termination was not made in bad faith. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Friedman, JJ.